DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4, and 6 - 15 of U.S. Patent No. 11,343,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are directed to the same scope of invention.
For example, claim 1 of Application No. 17/701,420 recites the claimed features of “…receive, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit, receive, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discard the second DCI, and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discard the second DCI” which are recited in claims 1 and 4 of U.S. Patent No. 11,343,738.
For example, claim 14 of Application No. 17/701,420 recites the claimed features of “…receiving, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit; receiving, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits; wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discarding the second DCI; and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discarding the second DCI” which are recited in claims 1 and 4 of U.S. Patent No. 11,343,738.
The mappings of the conflicting claims are shown in the table below.

Claims from Application No. 17/701,420
Claims from U.S. Patent No. 11,343,738

1. An apparatus configured to perform operations for a user equipment (UE), the apparatus comprising: at least one processor; and at least one memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor; wherein the at least one processor performs control to: receive, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit, receive, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discard the second DCI, and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discard the second DCI.

1. An apparatus configured to perform operations for a user equipment (UE), the apparatus comprising: at least one processor; and at least one memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor; wherein the at least one processor performs control to: receive, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit, receive, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discard the second DCI, and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discard the second DCI.



2. The apparatus of claim 1, wherein the k is 1, and wherein the n-th transmission time unit is placed continuously with the (n+k)-th transmission time unit.

3. The apparatus of claim 1, wherein the n-th transmission time unit and the (n+k)-th transmission time unit each are a subslot including two or three orthogonal frequency division multiplexing (OFDM) symbols

4. The apparatus of claim 1, wherein the first information includes information regarding a cyclic shift.

5. The apparatus of claim 1, wherein the first information includes information regarding an Interleaved Frequency Division Multiple Access (IFDMA) comb.

6. The apparatus claim 1, wherein the first information includes information regarding resource allocation.

7. The apparatus claim 1, wherein the first information includes information regarding precoding.

8. The apparatus claim 1, wherein the first information includes information regarding a number of layers.

9. The apparatus claim 1, wherein the second information includes information regarding a cyclic shift.

10. The apparatus of claim 1, wherein the second information includes information regarding an Interleaved Frequency Division Multiple Access (IFDMA) comb.

11. The apparatus of claim 1, wherein the second information includes information regarding resource allocation.

12. The apparatus of claim 1, wherein the second information includes information regarding precoding.

13. The apparatus of claim 1, wherein the second information includes information regarding a number of layers.

14. At least one non-transitory computer readable medium storing at least one instruction, wherein: the at least one instruction executed by at least one processor controls a device in a wireless communication system to perform: receiving, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit; receiving, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits; wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discarding the second DCI; and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discarding the second DCI.

14. At least one non-transitory computer readable medium storing at least one instruction, wherein: the at least one instruction executed by at least one processor controls a device in a wireless communication system to perform: 
receiving, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit; receiving, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits; wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discarding the second DCI; and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discarding the second DCI.


1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 




receiving, from a base station, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit; receiving, from the base station, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers; based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discarding the second DCI; and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discarding the second DCI.

4. A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver for transmitting or receiving a wireless signal; and at least one processor functionally connected with the at least one transceiver, wherein the at least one processor performs control to: receive, from a base station, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit, receive, from the base station, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discard the second DCI, and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discard the second DCI.



2. The method of claim 1, wherein the k is 1, and wherein the nth transmission time unit is placed continuously with the (n+k)-th transmission time unit.

3. The method of claim 1, wherein the nth transmission time unit and the (n+k)-th transmission time unit each are a subslot including two or three orthogonal frequency division multiplexing (OFDM) symbols.

6. The method of claim 1, wherein the first information includes information regarding a cyclic shift.

7. The method of claim 1, wherein the first information includes information regarding an Interleaved Frequency Division Multiple Access (IFDMA) comb.

8. The method of claim 1, wherein the first information includes information regarding resource allocation.

9. The method of claim 1, wherein the first information includes information regarding precoding.

10. The method of claim 1, wherein the first information includes information regarding a number of layers.

11. The method of claim 1, wherein the second information includes information regarding a cyclic shift.

12. The method of claim 1, wherein the second information includes information regarding an Interleaved Frequency Division Multiple Access (IFDMA) comb.

13. The method of claim 1, wherein the second information includes information regarding resource allocation.

14. The method of claim 1, wherein the second information includes information regarding precoding.

15. The method of claim 1, wherein the second information includes information regarding a number of layers.

1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 


receiving, from a base station, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit; receiving, from the base station, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers; based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discarding the second DCI; and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discarding the second DCI.

4. A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver for transmitting or receiving a wireless signal; and at least one processor functionally connected with the at least one transceiver, wherein the at least one processor performs control to: receive, from a base station, first downlink control information (DCI) for scheduling a Physical Uplink Shared Channel (PUSCH) in an n-th transmission time unit, wherein the first DCI comprises a first DMRS pattern field of 2 bits that indicates a demodulation reference signal (DMRS) transmission in an initial symbol of an (n+k)-th transmission time unit, receive, from the base station, second DCI for scheduling the PUSCH in the (n+k)-th transmission time unit, where k is an integer greater than or equal to 1, and wherein the second DCI includes a second DMRS pattern field of 2 bits, wherein the first DCI further comprises first information regarding at least one of a cyclic shift, an Interleaved Frequency Division Multiple Access (IFDMA) comb, resource allocation, precoding, or a number of layers, based on the second DMRS pattern field in the second DCI not indicating any DMRS transmission in the initial symbol of the (n+k)-th transmission time unit: discard the second DCI, and based on the second DMRS pattern field in the second DCI indicating the DMRS transmission in the initial symbol of the (n+k)-th transmission time unit, with the second DCI further comprising second information regarding at least one of a cyclic shift, an IFDMA comb, resource allocation, precoding, or a number of layers: based on the first information in the first DCI being inconsistent with the second information in the second DCI: discard the second DCI.



Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is missing a period at the end of the claim.
Appropriate correction is required.

Allowable Subject Matter
	According to a prior art search on the claimed invention, Chen et al. (US Pub. No. 2010/0238823) disclose techniques for handling inconsistent control information in a wireless communication system are described herein. In an aspect, inconsistent control information may be handled in different manners for the downlink and uplink. In one design, a UE may receive a first grant with first control information for a first data transmission and may thereafter receive a second grant with second control information for a second data transmission. The UE may determine that the second control information is inconsistent with the first control information. In one design, the first control information may convey a first transport block size, and the second control information may convey a second transport block size. The UE may deem that the second control information is inconsistent with the first control information due to the second transport block size being different from the first transport block size. The UE may determine whether to retain or discard the second grant based on whether the first and second grants are for data transmissions on the downlink or uplink (para. 0008).
Zhu et al. (Pub. No.: US 2018/0054809 A1) disclose an invention where if the second information and the first information jointly compose the identification information of the user equipment, after obtaining the second information, the first user equipment may determine, according to the first information and the second information, whether the first field carries the first DCI of the first user equipment. In this case, if the identification information including the first information and the second information is consistent with identification information of the first user equipment, the first user equipment may determine that the first field carries the first DCI; if the identification information including the first information and the second information is inconsistent with the identification information of the first user equipment, the first user equipment may determine that the first field does not carry the first DCI (para. 0188).  
Lin (US Pub. No. 2020/0196333) discloses an information transmission method includes: receiving, by a terminal, a first downlink control signaling (DCI), the first DCI being used for scheduling the terminal to transmit uplink data through a physical uplink shared channel (PUSCH) in a target time unit; receiving, by the terminal, a second DCI, feedback response information of the second DCI being transmitted in the target time unit, and transmitting time of the second DCI being before the target time unit or the same as the target time unit; and transmitting, by the terminal according to the transmitting time of the second DCI, the feedback response information of the second DCI through the PUSCH in the target time unit (abstract).
	The cited prior arts, taken alone or in combination, do not disclose the claimed features as recited in claims 1 and 14 when considering each claim individually as a whole.
				 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473